Citation Nr: 1537502	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left foot hallux valgus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left foot hallux valgus.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left foot hallux valgus.

4.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected left foot hallux valgus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to the service-connected disabilities.

6.  Entitlement to service connection for a sleep disorder (claimed as inability to sleep).

7.  Entitlement to service connection for a bilateral eye disorder (claimed as blurry vision).

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for headaches.

10.  Entitlement to an effective date prior to February 21, 2012 for service connection for left arm neuropathy

11.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected left foot hallux valgus with osteoarthritis, in excess of 0 percent for the period from June 11, 2009 to March 1, 2013, and in excess of 10 percent from June 1, 2013.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1987 to April 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2011, March 2012, October 2012, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A claim for service connection for bilateral knee, lower back, left arm, and bilateral foot disorders, chronic depression, inability to sleep, blurry vision, and headaches was received in June 2009.  A claim for service connection for stomach problems was received in December 2009.  

The November 2011 rating decision granted service connection for left foot hallux valgus and assigned a noncompensable (0 percent) disability rating, effective December 11, 2009, and denied service connection for blurry vision, insomnia, chronic depression, a back disorder, a left arm disorder, headaches, a stomach disorder, a right foot disorder, a left knee disorder, and a right knee disorder.  A claim for a TDIU was received in March 2012.  The March 2012 rating decision denied a TDIU.

The October 2012 rating decision granted service connection for left arm neuropathy and assigned a 20 percent disability rating, effective February 21, 2012 (the date of the VA examination diagnosing left arm median nerve neuropathy) and granted an earlier effective date of June 11, 2009 (the date the claim for service connection for a bilateral foot disorder was received by VA) for service connection for left foot hallux valgus.  The Veteran filed a notice of disagreement with the effective date assigned for the grant of service connection for left arm neuropathy.  The April 2013 rating decision granted a temporary total (100 percent) rating (under 38 C.F.R. § 4.30 for convalescence) for the left foot hallux valgus from March 1, 2013 through May 31, 2013 and assigned a 10 percent disability rating from June 1, 2013, creating "staged" initial ratings (0 percent from June 11, 2009 to March 1, 2013, and 10 percent from June 1, 2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The issue of service connection for an acquired psychiatric disorder on appeal has, therefore, been recharacterized to conform to Clemons.  

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

August 2013 and April 2014 VA examination reports have been associated with the claims file.  While the most recent supplemental statement of the case (dated in May 2013) does not include review of this evidence, in a June 2015 written statement, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issue of an increased disability rating for the service-connected left arm neuropathy has been raised by the record, but has not been adjudicated by the AOJ.  See August 2013 written statement (on a VA Form 9).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for an acquired psychiatric disorder, sleep disorder, eye disorder, GERD, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The currently diagnosed low back, right knee, left knee, and right foot disabilities were permanently worsened (aggravated) by the service-connected left foot hallux valgus.

2.  The Veteran filed a claim for service connection for a left arm disorder that was received by VA on June 11, 2009.

3.  An October 2012 rating decision granted service connection for left arm neuropathy and assigned an effective date of February 21, 2012.

4.  From at least June 11, 2009, the Veteran had symptoms of left arm neuropathy. 

5.  For the initial rating period from June 11, 2009 to March 1, 2013, the Veteran's left foot hallux valgus with osteoarthritis was manifested by painful motion and subjective symptoms of stiffness, swelling, fatigue, and weakness, which were productive of noncompensable limitation of motion and moderate symptoms of hallux valgus.

6.  For the entire initial rating period from June 11, 2009, the Veteran's left foot hallux valgus with osteoarthritis has not been manifested by moderately severe foot injury, malunion or nonunion of the tarsal or metatarsal bones, hammer toes, hallux rigidus, Morton's disease, claw foot, or bilateral weak foot. 

7.  In an April 2015 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for a TDIU.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for thoracolumbar spine strain with lumbar scoliosis and degenerative joint disease, as secondary to service-connected left foot hallux valgus, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic right knee sprain and degenerative joint disease, as secondary to service-connected left foot hallux valgus, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic left knee sprain and meniscal tear, as secondary to service-connected left foot hallux valgus, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right foot hallux valgus and osteoarthritis at the first metatarsal phalangeal joint, as secondary to service-connected left foot hallux valgus, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  The criteria for an effective date of June 11, 2009 for the grant of service connection for left arm neuropathy have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).

6.  For the initial rating period from June 11, 2009 to March 1, 2013, the criteria for an initial disability rating of 10 percent, but no higher, for the left foot hallux valgus with osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2015).   

7.  The criteria for an initial disability rating in excess of 10 percent for the left foot hallux valgus with osteoarthritis have not been met or more nearly approximated for any part of the initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2015).   

8.  The criteria for the withdrawal of the claim for a TDIU are met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board grants service connection for low back, right and left knee, and right foot disorders, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary.  The Board is remanding the issues of service connection for an acquired psychiatric disorder, a sleep disorder, headaches, an eye disorder, and GERD for further evidentiary development.

VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeal for a TDIU is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Further, with respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason, 16 Vet. App. at 132.  

With respect to the issue of higher initial disability ratings for the service-connected left foot hallux valgus, decided herein, notice was provided to the Veteran in January 2010, prior to the initial adjudication of the claim in November 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the March 2015 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010, March 2011, June 2011, February 2012, August 2013, and April 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher initial ratings for the left foot disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in March 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain, associated with the left foot disability.  

As the Veteran presented evidence of symptoms and functional impairments due to the service-connected left foot hallux valgus and there is additionally medical evidence reflecting the severity of the left foot disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R.		 § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Service Connection for Low Back, Left and Right Knee, and Right Foot Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for low back, right knee, left knee, and right foot disabilities based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the current low back, right and left knee, and right foot disabilities are associated with the service-connected left foot hallux valgus or, alternatively, are directly related to active service.  At the April 2014 VA examination, the Veteran reported that the bilateral knee disorder began while running and hopping up and down on equipment during service, the right foot disorder began while wearing combat boots and jumping up and down during service, and the low back disorder began while training and lifting objects during service.  See also March 2010 written statement.  

At the March 2015 Board hearing, the Veteran indicated that the abnormal gait caused by the left foot disability shifts the alignment in his back and lower extremities.  See also February 2013 written statement (on a VA Form 21-526EZ) (claiming bilateral knee pain as secondary to the service-connected hallux valgus); November 2013 written statement (on a VA Form 646).  In a March 2013 written statement, the Veteran contended that the March 2014 left foot surgery had put an even greater strain on the right foot and both knees.

The evidence of record reflects that the Veteran has currently diagnosed chronic bilateral knee sprain, right foot hallux valgus and osteoarthritis at the first metatarsal phalangeal joint, fusion at the first tarsal metatarsal articulation with orthopedic screw, and thoracolumbar spine strain with levoconvex (lumbar scoliosis).  See April 2014 VA examination report.  A February 2012 VA examination report notes diagnoses of right knee degenerative joint disease, left knee meniscal tear, and thoracolumbar spine degenerative joint disease.

At the April 2014 VA examination, the VA examiner noted that the Veteran had a limping gait due to foot, knee, and back pain.  The VA examiner, based on a review of the medical records, noted that the Veteran had left foot severe hallux valgus deformity with transfer metatarsalgia.  The VA examiner opined that the Veteran's low back, left and right knee, and right foot disabilities were at least as likely as not aggravated beyond the natural progression by the service-connected left foot hallux valgus because, due to chronic left foot pain with abnormal gait, the Veteran compensates with the right foot, left and right knee, and low back. 

The April 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physician examination.  There is no indication that the examiner was not fully aware of the Veteran's past left foot or orthopedic history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorders and had sufficient facts and data on which to base conclusions.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's low back, right and left knee, and right foot disabilities were aggravated beyond the normal progression by the service-connected left foot hallux valgus.  As such, the Board accords the April 2014 VA examination report high probative weight.  

Weighing against the claim are the March 2011 and June 2011 VA examination reports noting that the Veteran's gait was antalgic due to lower back pain (and not the service-connected left foot disability) and that examination of the feet did not reveal any signs of abnormal weightbearing.  However, the Veteran underwent left foot surgery in March 2013 (after these VA examinations) and the Board finds that his gait at the time of the April 2014 VA examination may have deteriorated from what was recorded at earlier VA examinations.

The Board finds that the evidence of record sufficiently indicates that the Veteran's current low back, right and left knee, and right foot disabilities were permanently worsened by the service-connected left foot hallux valgus; therefore, resolving reasonable doubt in favor of the Veteran, service connection for thoracolumbar spine strain with lumbar scoliosis and degenerative joint disease, chronic right knee sprain and degenerative joint disease, chronic left knee sprain and meniscal tear, and right foot hallux valgus and osteoarthritis at the first metatarsal phalangeal joint, as secondary to the service-connected left foot hallux valgus, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     

Earlier Effective Date for Left Arm Neuropathy

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

The Veteran asserts that the RO should have assigned an earlier effective date than February 21, 2012 for the award of service connection for the left arm neuropathy.  Specifically, at the March 2015 Board hearing, the Veteran contended that the effective date should be the date the claim for service connection was received by VA in 2009.  See also November 2012 written statement.

The Board finds that the Veteran's claim for service connection for left arm neuropathy was received by VA on June 11, 2009; thus, the next question to resolve is the date on which entitlement to service connection arose.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced left arm neuropathy symptoms at least as early as June 11, 2009.  In a December 2009 formal claim (on a VA Form 21-526) the Veteran endorsed current symptoms of left arm pain.  At an October 2010 VA examination, the Veteran reported tingling, numbness, abnormal sensation, and weakness in the left arm.  The Veteran reported that he had experienced these symptoms since service.  The February 2012 VA examination report notes a diagnosis of left arm median nerve neuropathy with a diagnosis date of 1987.

Based on the above, the Board finds that the Veteran is entitled to an effective date of June 11, 2009, the date of the claim for service connection for a left arm disorder was received by VA.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose).  Further, the Board finds that the Veteran is not entitled to an effective date prior to June 11, 2009 for the award of service connection for left arm neuropathy.  The earliest evidence of any kind associated with the act or intention of filing a service connection claim for left arm neuropathy is the June 2009 claim.  As such, VA regulations, which provide that the effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose, do not provide for an effective date earlier than the date of the June 11, 2009 claim.

Initial Ratings for Left Foot Hallux Valgus

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of all the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period on appeal.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of a 0 percent (noncompensable) initial disability rating for the period from June 11, 2009 to March 1, 2013, and a 10 percent rating from June 1, 2013 for the service-connected left foot hallux valgus with osteoarthritis.  Hallux valgus is an angulation of the great toe away from the midline of the body, or toward the other toes, where the great toe may ride under or over the other toes.  See Dorland's Illustrated Medical Dictionary 829 (31th ed. 2007).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See id. at 264.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  38 C.F.R. § 4.71a.  When the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a noncompensable rating is assigned when the requirements for a compensable rating are not met pursuant to 38 C.F.R. § 4.31 (2015).  

Throughout the course of the appeal, the Veteran has contended generally that the service-connected left foot hallux valgus with osteoarthritis has been manifested by more severe symptoms than those contemplated by the noncompensable and 10 percent "staged" ratings assigned.  In the January 2012 notice of disagreement, the Veteran requested a 30 percent disability rating for the hallux valgus.  At the March 2015 Board hearing, the Veteran testified that the left foot had worsened causing him to undergo surgery a few years prior.  The Veteran testified that he continued to experience left foot pain even after the left foot surgery.    

VA treatment records dated throughout the period on appeal note that the Veteran has consistently reported left foot pain made worse with walking.  See e.g., November 2011 VA treatment record.  November and December 2011 VA treatment records note that the Veteran reported pain affecting his normal day activities with his feet hurting when he walks for longer periods or tries to exercise.  The treatment record notes crepitus and joint line tenderness in the big toe.  An October 2010 VA examination report notes that the Veteran reported pain with walking due to the left foot hallux valgus and osteoarthritis.  

At the March 2011 VA examination, the Veteran reported constant left foot pain that travels throughout the foot that is exacerbated by physical activity and relieved by pain medication.  The Veteran reported left foot pain with no weakness, stiffness, swelling, or fatigue while at rest.  The Veteran reported pain, stiffness, and swelling in the left foot with standing or walking.  At the June 2011 VA examination, the Veteran reported constant pain in the left foot that is exacerbated by physical activity and relieved by pain medication.  The Veteran reported symptoms of pain, weakness, stiffness, swelling, and fatigue at rest and while standing or walking.  

The March and June 2011 VA examination reports note no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation of the left foot.  Active motion in the metatarsophalangeal joint of the left great toe was noted.  The March 2011 VA examination report notes hallux valgus of the left foot with moderate degree of angulation and no resection of the metatarsal head.  The June 2011 VA examination report notes hallux valgus of the left foot with severe degree of angulation and no resection of the metatarsal head.

The February 2012 VA examination report notes mild or moderate symptoms of left foot hallux valgus and that the Veteran had not undergone surgery to treat the hallux valgus.  The VA examiner noted that the left foot hallux valgus limits the Veteran's ability to work in jobs that require walking or standing.  

February 2013 VA treatment records note that the Veteran had painful bunions.  X-rays revealed moderate degenerative changes at the metatarsophalangeal joint of the great toe with significant hallux valgus and slight subluxation of the metatarsophalangeal joint.  In March 2013, the Veteran underwent a left foot bunionectomy.  See March 2013 VA surgical report.  As noted above, the Veteran is in receipt of a 100 percent temporary total disability rating (for convalescence) from March 1, 2013 to May 31, 2013.  

The August 2013 VA examination report notes a diagnosis of left foot hallux valgus status post bunionectomy and resection of the left metatarsal head.  The VA examination report notes that the hallux valgus had worsened prompting the Veteran to undergo foot surgery, which has not corrected the disability.  The Veteran reported that the left toe is still painful, pain in his feet upon standing, and a lack of balance.  The VA examination report notes that the Veteran cannot stand for long periods of time due to foot pain.  

The April 2014 VA examination report notes that the Veteran had a limping gait due, in part, to foot pain.  The VA examination report notes that the Veteran had mild or moderate symptoms of hallux valgus with metatarsal osteotomy/metatarsal head osteotomy, which is equivalent to a metatarsal head resection.

For the initial rating period from June 11, 2009 to March 1, 2013, the evidence reflects that the Veteran's left foot hallux valgus has not resulted in severe symptoms, equivalent to amputation of the left great toe, and the Veteran did not undergo surgical resectioning of the metatarsal head as a result of this left foot disability.  See March 2011, June 2011, and February 2012 VA examination reports.  Rather the Veteran underwent a surgical resectioning of the metatarsal head in March 2013.  See March 2013 VA treatment record.     

However, after a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from June 11, 2009 to March 1, 2013, the Veteran's left foot hallux valgus with osteoarthritis has more closely approximated the criteria for a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis with painful limitation of motion to a noncompensable degree).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).   

The interphalangeal joints of the lower extremities are considered minor joints for the purpose of rating disability from arthritis and therefore require "multiple involvements of the interphalangeal . . . joints" to be ratable on parity with major joints.  See Spice v. Shinseki, 752 F.3d 1367, 1370-71 (Fed. Cir. 2014) (quoting 38 C.F.R. § 4.45) (under Diagnostic Code 5003, a "minor joint group is affected" only when two or more joints suffer from limitation of motion).  The October 2010 VA examination report notes that the Veteran has mild degenerative joint space narrowing at the proximal and distal interphalangeal joints.  As such, the left foot osteoarthritis is composed of a group of minor joints and the provisions of Diagnostic Code 5003 apply.   

VA treatment records note that the Veteran has consistently reported left foot pain made worse with walking.  The Veteran has, throughout the course of his appeal and to health care professionals, credibly reported that he experiences bilateral pain in his feet and toes.  See e.g., October 2010 and November 2011 VA treatment record.  At the March and June 2011 VA examinations, the Veteran reported constant left foot pain upon movement with associated subjective symptoms of stiffness, swelling, weakness, and fatigue in the left foot with standing or walking.

Based on the above, for the initial rating period from June 11, 2009 to March 1, 2013, the Board finds that the Veteran's left foot hallux valgus with osteoarthritis has been manifested by painful motion and subjective symptoms of stiffness, swelling, fatigue, and weakness, which are productive of noncompensable limitation of motion and moderate symptoms of hallux valgus, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5010.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Throughout the entire initial rating period from June 11, 2009 to March 1, 2013, the left foot disability has been manifested by arthritis and the Veteran has consistently reported left foot pain that makes walking and standing difficult; therefore, a 10 percent rating is warranted for the painful, noncompensable limitation of motion.    

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the initial rating period.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  As noted above, the Veteran had full range of motion in the metatarsophalangeal joint of the left great toe during this appeal period even with consideration of pain that limits motion.  See March 2011 and June 2011 VA examination reports.  Further, the Veteran has been awarded the highest schedular rating possible for hallux valgus (10 percent).  See Johnston v. Brown, 10 Vet. App. 80 (1997).   

The Veteran is also not entitled to separate disability ratings under both Diagnostic Codes 5010 (arthritis) and 5280 (hallux valgus) for any part of the initial rating period.  Manifestations of pain on manipulation and use of the left foot are contemplated by the 10 percent rating under Diagnostic Code 5003 for the initial rating period from June 11, 2009 to March 1, 2013; therefore, assigning a separate rating under Diagnostic Code 5280 would constitute pyramiding because it would compensate the Veteran twice for the same symptomatology, in this case, limitation of motion of the foot, including as due to pain.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  The same is also true for the rating period from June 1, 2013 where the Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 5280 - assigning a separate rating under Diagnostic Code 5010 for this part of the appeal period would constitute pyramiding and is prohibited.  Id.  

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the foot.  As there is no lay or medical evidence of bilateral weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones; Diagnostic Codes 5277 to 5279 and 5281 to 5283 do not apply.  See March 2011, June 2011, February 2012, August 2013, and April 2014 VA examination reports. 

The Board further finds that a separate or higher rating is not warranted under Diagnostic Code 5284 (foot injuries, other).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  Hallux valgus and arthritis (which the Veteran is currently rated under) are each listed in the rating schedule, Diagnostic Code 5280 and 5010, respectively.  The Court has held that, where a disability is listed in the schedule, rating by analogy is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333,336-37 (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating . . . may be assigned "only" where the service-connected condition is 'unlisted.'").  The Veteran's disability has been diagnosed as left hallux valgus with osteoarthritis and there is no other evidence of trauma (other injury) to the left foot; therefore, Diagnostic Code 5284 does not apply.

Diagnostic Code 5276 provides disability ratings for acquired flatfeet.  VA treatment records indicate that the Veteran has bilateral flatfeet.  See November 2011, December 2011, and February 2013 VA treatment records.  The Veteran has been specifically service connected for left foot hallux valgus with osteoarthritis based on an in-service left foot bunion.  The evidence of record is against a finding that the Veteran's current flatfeet are related to active service, to include any in-service event.  Nor has the Veteran alleged otherwise.  At no point during the course of this appeal has the Veteran asserted that the diagnosed flatfeet are related to active service.  As such, the Board finds that Diagnostic Code 5276 does not apply.  

Further, the criteria for Diagnostic Code 5276 are based, in part, on symptoms of pain on manipulation and use of the feet.  Manifestations of pain on manipulation and use of the left foot are contemplated by the 10 percent ratings currently assigned under Diagnostic Codes 5010 and 5280; therefore, assigning a separate rating under Diagnostic Code 5276 would constitute pyramiding because it would compensate the Veteran twice for the same symptomatology, in this case, limitation of motion of the foot, including as due to pain.  See Esteban, at 262; 38 C.F.R.	 § 4.14.  

Finally, the August 2013 and April 2014 VA examination reports note that the left foot surgical scar (from the March 2013 surgery) is not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran has not contended that the scar associated with the service-connected left foot disability is painful or unstable.  As such, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a left foot scar.  38 C.F.R. § 4.118 (2015).

Extraschedular

The Board has considered whether referral for an extraschedular rating would have been warranted for the left foot disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's left foot disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left foot hallux valgus has been manifested by symptoms of painful motion, and subjective feelings of weakness, stiffness, and fatigue, that are productive of noncompensable limitation of motion as well as hallux valgus with resection of the metatarsal head.  The schedular rating criteria specifically provide ratings for hallux valgus (Diagnostic Code 5280) and painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), including motion limited due to orthopedic factors such as pain and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's left foot subjective feelings of stiffness, weakness, and fatigue are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by stiffness, weakness, and fatigue and which inherently creates difficulty with prolonged walking or walking.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the left foot disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Withdrawal of a TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On April 8, 2015, prior to the promulgation of a decision by the Board, a written report of general information notes that the representative indicated that the Veteran was withdrawing his appeal as to the claim for a TDIU; hence, there remain no 

allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to this issue.


ORDER

Service connection for thoracolumbar spine strain with lumbar scoliosis and degenerative joint disease, as secondary to the service-connected left foot hallux valgus, is granted.

Service connection for chronic right knee sprain and degenerative joint disease, as secondary to the service-connected left foot hallux valgus, is granted.

Service connection for chronic left knee sprain and meniscal tear, as secondary to the service-connected left foot hallux valgus, is granted.

Service connection for right foot hallux valgus and osteoarthritis at the first metatarsal phalangeal joint, as secondary to the service-connected left foot hallux valgus, is granted.

An earlier effective date of June 11, 2009 for service connection for left arm neuropathy is granted.

An initial disability rating for the left foot hallux valgus with osteoarthritis of 10 percent, but no higher, for the period from June 11, 2009 to March 1, 2013 is granted; an initial rating in excess of 10 percent, for the entire initial rating period, is denied.

The appeal for a TDIU has been withdrawn and is dismissed.



REMAND

Service Connection for an Acquired Psychiatric Disorder and a Sleep Disorder

At the Mach 2015 Board hearing, the Veteran testified that he witnessed soldiers and their chief burned, injured, and killed while fighting a fire during service (between July and August of 1987) at Fort Sill.  See also March 2015 written statement (on a VA Form 21-0781).  The Veteran testified that witnessing this accident during service made him depressed.  Review of the claims file does not reflect that the AOJ has attempted to verify the events detailed by the Veteran.  As such, the Board finds that further development is warranted to attempt to confirm the claimed stressor.    

The Veteran contends that his first episode of depression began in the late 1980s (during service).  See December 2009 VA treatment record.  Alternatively, the Veteran contends that his current psychiatric disorders are caused by his service-connected disabilities.  See November 2013 written statement (on a VA Form 646).  Further, the Veteran contends that he has currently diagnosed insomnia that is a separate disability from the claimed acquired psychiatric disorders.  See id.  It is not clear from the evidence of record whether the Veteran has a separately diagnosed sleep disorder or if the claimed insomnia/chronic sleep disturbance is part and parcel of any currently diagnosed acquired psychiatric disorders (the VA treatment records of record note that the Veteran has chronic sleep impairment).

An April 2014 VA examination report notes a current diagnosis of major depressive disorder, recurrent.  The VA examiner noted that the Veteran reported ongoing symptoms of mental health that developed during service.  The VA examiner suggested that the Veteran may need to be further checked as to PTSD stressors and whether military stressors are instrumental to his social withdrawal.  The VA examiner did not opine whether the current diagnosed major depressive disorder was incurred in or caused by service. 

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed acquired psychiatric disorder was (1) incurred in or caused by service or (2) caused or aggravated (permanently worsened in severity) by the service-connected disabilities, to include the bilateral foot, bilateral knee, and low back disorders.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

Service Connection for a Bilateral Eye Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On the December 1986 enlistment physical examination report, the Veteran's eyes, ophthalmoscopic system, pupils, and ocular motility were found to be clinically normal.  On an associated report of medical history, the Veteran endorsed vision in both eyes and denied eye trouble.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, the Board finds that a preexisting eye disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

A March 1988 service treatment record notes that the Veteran reported being poked in the eye with a fork.  The service treatment record notes a large scar on the nasal side of the left pupil.  March 1990 service treatment records note that the Veteran had corneal dystrophy and could not see out of the left eye for 23 hours.  The service treatment records note a diagnosis of interstitial keratitis in the left eye and possible "? old HSV [herpes simplex virus]."   On a March 1990 report of medical history (in connection with the service separation physical), the Veteran endorsed eye trouble.  On the service separation physical, the Veteran's eyes were noted as clinically normal.  

December 2003 VA treatment records note that the Veteran reported left eye pain and redness and gave a history of a birth defect.  The Veteran reported recurrent red left eye as a child that was treated by corneal scraping.  The treatment records note a diagnosis of herpetic keratitis in the left eye.  An October 2010 VA treatment record notes that the Veteran was treated for Herpes simplex virus (HSV) keratitis in the left eye.  The treatment records note a history of HSV keratitis and that the Veteran reported that he had left eye HSV keratitis since birth.

At the March 2015 Board hearing, the Veteran testified that he started suffering from blurry vision during service and that he has current corneal scarring in the eye.  The Veteran contended that he was diagnosed with herpes during service and "herpes of the eye" can cause corneal scarring.   

No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the claimed bilateral eye disorder clearly and unmistakably preexisted service and, if so, whether a preexisting eye disorder was clearly and unmistakably not aggravated by the Veteran's military service.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, at 83-86.   

Service Connection for GERD

A September 1987 service treatment record notes that the Veteran reported bloody stools and vomiting blood for three days.  The service treatment record notes a diagnosis of gastroenteritis that was resolving.  A September 1989 service treatment record notes that the Veteran reported nausea, vomiting, and diarrhea for two days with some dark blood in stool associated with ingestion after eating pizza.  The service treatment record notes that the Veteran was taking Tums.  

In an April 2014 VA examination report, the VA examiner opined that it is less likely as not that any current diagnosis of GERD is the same as or a continuation of the gastroenteritis shown in service because the gastroenteritis is resolved.  The Board finds that the April 2014 VA examination report is inadequate because it only addresses the instance (in September 1987) of gastroenteritis in service and does not appear to address the September 1989 instance of indigestion after eating pizza that was treated with Tums.  

Further, throughout the course of this appeal and to health care professionals, the Veteran has consistently contended that he experienced symptoms of GERD since service separation.  See e.g., March 2015 Board hearing transcript.  The Veteran is competent to report symptoms of a gastrointestinal disorder, including heartburn and nausea, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the GERD.  38 C.F.R. § 3.159(c)(4); McLendon, supra.   

Service Connection for Headaches

The June 2011 VA examiner opined that the Veteran's current tension headaches are not related to active service because there is no evidence in the military history of headaches.  The Board finds that the June 2011 VA examiner's opinion is inadequate because it is based on the inaccurate factual predicate that there is no evidence in the service treatment records of treatment for headaches.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).    

A November 1989 service treatment record notes that the Veteran reported a head injury the previous night with no loss of consciousness and a headache performing physical training that morning.  The service treatment record notes an assessment of a contusion.  On a March 1990 report of medical history (in connection with the service separation physical), the Veteran endorsed frequent or severe headaches.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the headaches.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.   

Accordingly, the issues of service connection for an acquired psychiatric disorder, sleep disorder, eye disorder, GERD, and headaches are REMANDED for the following action:

1.  Contact the National Personnel Research Center (NPRC) and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories and morning reports for the unit with which the Veteran served at Fort Sill from July to August 1987.  All attempts should be documented in the claims file.

2.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressors of witnessing fellow service members injured and killed in a fire at Fort Sill.  If these events cannot be verified, that outcome should be stated.

3.  Then, schedule a VA examination(s) to assist in determining the etiology of the claimed psychiatric disorders, sleep disorder, bilateral eye disorder, GERD, and headaches.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence), sleep disorders, eye disorders, stomach disorders, and headache disorders.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

A)  Acquired Psychiatric Disorder/Sleep Disorder:

Does the Veteran have any separately diagnosed sleep disorders?

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder or separately diagnosed sleep disorder was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder or separately diagnosed sleep disorder was caused by the service-connected bilateral foot, bilateral knee, and low back disorders?

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder or separately diagnosed sleep disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected bilateral foot, bilateral knee, and low back disorders?

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.

B)  Bilateral Eye Disorder:

Did the any eye disability clearly and unmistakably exist prior to entrance into service in August 1987?  

If it is the examiner's opinion that any eye disability preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If it is the examiner's opinion that any eye disability did not clearly and unmistakably preexist service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current eye disability was incurred in or caused by active service?  


C)  GERD:

Is it at least as likely as not (50 percent or greater probability) that the current diagnosed GERD was incurred in or caused by active service?  The VA examiner should note and discuss the (1) September 1987 and September 1989 service treatment records noting stomach problems and indigestion to include gastroenteritis and (2) the Veteran's lay statements that he has experienced symptoms of GERD since service separation.

D)  Headaches:

Is it at least as likely as not (50 percent or greater probability) that the headaches were incurred in or caused by active service?  The VA examiner should note and discuss the March 1990 report of medical history on which the Veteran endorsed frequent or severe headaches.

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


